Appeal of P. D. BEVILLE SUPPLY CO.P. D. Beville Supply Co. v. CommissionerDocket No. 1172.United States Board of Tax Appeals1 B.T.A. 665; 1925 BTA LEXIS 2831; February 28, 1925, decided Submitted February 25, 1925.  *2831 Geo. E. H. Goodner, C.P.A., for the taxpayer.  B. G. Simpich, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *665  Before GRAUPNER, LANSDON, LITTLETON, and SMITH.  The above entitled appeal was submitted to the Board upon those allegations contained in the taxpayer's petition which were admitted *666  in the answer filed on behalf of the Commissioner.  The appeal involves income and profits taxes amounting to $1,507.63 for the fiscal year ending May 31, 1920.  From the admitted allegations of the petition the Board makes the following.  FINDINGS OF FACT.  1.  The taxpayer is a corporation organized under the laws of the State of Alabama, with its principal offices at 204 Government Street, Mobile, Ala.2.  Some time, some place, and for some purpose not disclosed in the petition, the taxpayer occupied two buildings under lease.  In 1919 certain changes and alterations in the arrangement of the interior of these two buildings were made at a total cost of $3,136.09, which the taxpayer sought to deduct in that year as expense.  Of this amount the Commissioner allowed $249.19 as expenses and disallowed $2,886.90.  *2832  DECISION.  On account of the insufficiency of the evidence, the determination of the Commissioner is approved.